HARSHBARGER, Justice,
dissenting:
I dissent because to force Ms. Osburn to reveal what she thought to be incriminating information about herself in order to obtain unemployment compensation benefits to which she was otherwise clearly entitled to allow her to eat and maintain her life, is violently unconstitutional.
What is the difference between this fact situation and one in which detectives deprive a suspect of food and drink to force an incriminating statement from him or her? The only difference is the subtlety of this method — it is not blatant because the instrument of deprivation is seemingly bland government regulations.
In compliance with government instructions, Ms. Osburn voluntarily reported four days of casual employment and her income from that out-of-state work. Her report informed the unemployment compensation commissioner about her temporary work — a fact that he would not have otherwise known. She gave information necessary for determining the extent of her eligibility, that is, when she worked and how much she earned; but refused to report the name and address of her employer because that information might have incriminated her in a separate criminal investigation unrelated to unemployment benefit entitle*604ment. The veracity of her report was unchallenged.
I would decide this case for Ms. Osburn. She provided the government with sufficient evidence to prove her eligibility. No one challenged the authenticity of her employment data, and requiring her, under threat of deprivation of funds for living, to give additional information jeopardizing her constitutional right against self-incrimination, is unconstitutional coercion. I would reverse the trial court and reinstate her benefits.